Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00009-CR

                                   Jose Valentine FACIO,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR1159
                         Honorable Joey Contreras, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the motion to withdraw is GRANTED
and the trial court’s judgment is AFFIRMED.

       SIGNED December 5, 2018.


                                               _____________________________
                                               Marialyn Barnard, Justice